Title: From George Washington to Clement Biddle, 5 March 1788
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 5th March 1788.

In your letter of the 3d of February you mentioned Messrs Dunlap & Claypole having put into your hands one Vol. of their News Papers for the years 1785 & 86, which they desired might be forwarded to me and my acceptance thereof requested. I must now beg the favor of you to return them my best thanks for their politness, and, at the same time, to inform them that I beleive they misunderstood me in my application for their paper when I was in Philadelphia, for it was my intention to have taken it after my return home as well as in Philadelphia; they will, therefore, be so good as to forward them to me by every post, and at the end of each year I shall be glad to have a Vol. of them bound. I have, hitherto taken the Pensylvania Herald,

but, from some cause or other, it has been discontinued for a number of weeks past; I will thank you to discharge whatever may be due on my account for that paper, and inform the printers, in decent terms, that it need not be sent on to me in future, as I conceive one will be sufficient to give all the information that is necessary.
I have recd a Letter from Thomas Smith Esqr. of the 5th ultimo, wherein he informs me that he has £200 in his hands for me, which he should forward to you by the first safe conveyance. Whenever you receive it you will please to discharge the balance which may be due to you for articles purchased on my acct since our last settlement, and forward the remainder to me in the manner mentioned in a former letter, reserving in your hands about £20 to pay for any articles I may have occasion to procure in Philadelphia.
I must beg the favor of you [to] forward the enclosed letters to their respective addresses by the first conveyance that may offer after you receive them. I have, in the one to Mr Peters, desired him to have a harrow made for me similar to one which I saw when I was at his house with some spare teeth; I will thank you to pay his bill for the same, and have them sent to me by the first vessel bound to Alexandria, after the one which I suppose is now about sailing for that place, provided they cannot be compleated in time to be sent by her. I am, Dear Sir, Yr most Obedt Hble Servt

Go: Washington

